DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 5/10/2022.  These drawings are approved.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rule lines, the corrugated layer, the 2-dimentional cuts, the foldcore, the energy absorbing structure (claim 1), the corrugation size (claim 2), the curved crease wavelength, the curved crease amplitude, the curved crease shape, the leg length, the fold angle, the material thickness (claim 3), each corrugation, the thickness (claim 4), the flat sheet (claim 5), the cylindrical-shell foldcore (claim 8), Wo, Wo(t), t, gamma (claim 10), the curve crease foldcore, the 2-dimentional space curve, the fold lines, the 3-dimentional structure (claim 13), the curved crease curves and the creases (claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Please label these claimed features in the drawings in order to aid in the proper understanding of the claimed invention.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In general, the claims are very confusing and hard to understand.  It appears that different names are being recited for the same feature.  For example, in claim 1, the corrugated layer is bonded to a 2-dimentional surface.  In claim 5, the corrugations are bonded on one side of a flat sheet.  Are “a corrugated layer” the same as “the corrugations”?  Are “the 2-dimentional surface” the same as “the flat sheet”?  
Also, are the cuts, the foldcore and the creased curves the same?  If they are not, how are they different from one another?
In some instances, it appears that the 3-dimentional foldcore is the same as the 3-dimentional energy absorbing structure.
Moreover, are the 3-dimentional energy absorbing structure the same as the corrugated curved crease energy absorber?
Please note that since the drawings are not labeled with the claimed features, as stated in the drawing objections above, it is very difficult to understand and to properly know which element is being claimed.
In claim 1, line 8, should “the rule lines” be “the cuts”?
Claim 2 is grammatically not understandable.  Should “corrugation size” be “a corrugation size”, “a size of a corrugation”, etc.?
In claims 3, 4, 5, 8, 10, the claimed features are not understood since they are not labeled in the drawings and it is unknown what they are.
In claims 3 and 4, is the “material thickness” the same as “thickness”?  What is included in the material thickness, a layer of corrugation plus a flat sheet or multiple layers of corrugation plus flat sheets, etc.? What is included in thickness, a layer of corrugation plus a flat sheet or multiple layers of corrugation plus flat sheets, etc.?
In claim 13, line 6, should the “fold lines” be the “crease foldcore” or the “cuts”? 
Please note that the deficiencies mentioned in claims 1-13 could be repeated in claims 14-21.  Please review all the claims and amend accordingly.
Due to the indefiniteness mentioned above, the claims are being treated as best as possible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kling (2019/0241342) in view of Rapp (2,963,128).
Re: claim 1, Kling shows a method of producing a corrugated curved crease energy absorber, as in the present invention in figures 4A, 4B and 8, comprising: 
generating a set of rule lines on a 2-dimensional surface, said rule lines parallel to one-another on said 2-dimensional surface, see figure 4A; 
making a set of 2 dimensional cuts in the corrugated layer designed to produce a desired 3-dimensional foldcore: 
folding the foldcore along the rule lines to produce a 3-dimensional energy absorbing structure, see figure 4B.
Kling does not show a corrugated layer.  Rapp is cited to teach the concept of strengthening a shock absorber by providing corrugations 80 in the walls 76, 78 of the core 74, see figures 6 and 7 of Rapp.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of Kling to include corrugations such as taught by Rapp in the 3 dimensional foldcore in order to strengthen the shock absorber.
Re: claim 2, Rapp teaches that a design parameter of the curved crease energy absorber is corrugation size of the corrugated layer.
Re: claim 3, Kling shows the following are design parameters of the curved crease energy absorber: curved crease wavelength, curved crease amplitude, curved crease shape, leg length, fold angle and material thickness, see figures 4A and 4B.
Re: claim 4, Kling shows stacking multiple corrugated layers to increase thickness without increasing the leg length, see figure 8.
Re: claims 5 and 6, Rapp teaches corrugations are made on one side or both sides of a flat sheet.
Re: claim 7, Kling shows the foldcore is determined by a differential equation.
Re: claim 8, Kling shows the foldcore is a cylindrical-shell foldcore.
Re: claim 9, Kling shows the cylindrical-shell foldcore is determined by a differential equation.
Re: claim 10, the claimed equation is considered to be a routine engineering practice in order to generate the curved crease.
Re: claims 11 and 12, Kling shows the curved crease energy absorber is cardboard.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 14 and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kling (2019/0241342).
Re: claim 13, Kling shows a method of producing a corrugated curved crease energy absorber, as in the present invention, comprising: 
generating a curve crease foldcore by solving a differential equation containing parameters of at least a 2-dimensional space curve and a fold angle, see figures 4A and 4B; 
making a set of 2-dimensional cuts in a corrugated layer according to the space curve to produce a cut corrugated layer: 
folding the cut corrugated layer to the fold angle along a set of predetermined fold lines to produce a 3-dimensional structure, see figure 4B.  Please note that the unit as shown in figures 4A and 4B of Kling are considered to be corrugated 3 dimensional structure of an energy absorber.
Re: claim 14, Kling shows in figure 4A that the differential equation includes a radius of a semi- circular section and an offset from that section. Figure 4A shows the continuous offset semi-circular sections the same as Applicant’s.
Re: claim 16, Kling shows stacking multiple corrugated layers to increase thickness without increasing length, see figure 8.
Re: claim 17, Kling shows a 3-dimensional corrugated curved crease energy absorber, as in the present invention, comprising:
at least one layer of corrugated material cut along a set of curved crease curves and folded to a predetermined fold angle about a set of fold lines, see figures 4A and 4B.
Re: claim 18, Kling shows the set of curved crease curves are derived from a differential equation.
Re: claim 19, Kling shows the differential equation relates a space curve to an offset from a semi-circular section.  Figure 4A shows the continuous offset semi-circular sections the same as Applicant’s.
Re: claim 20, Kling shows 2 layers of corrugated material, see figure 8.
Re: claim 21, Kling shows the curved crease energy absorber is made from paper.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kling (2019/0241342).
Re: claim 15, the claimed equation is considered to be a routine engineering practice in order to generate the curved crease; and would have been obvious to one of ordinary skill in the art to have derived a differential equation in order to determine the shape of the curved crease and to include the equation in the method of Kling to produce the energy absorber repeatedly and precisely.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. “Multi-corrugated indented foldcore sandwich panel for energy absorber”.
Re: claims 1-16, Li shows a method of producing a corrugated curved crease energy absorber, as in the present invention, comprising:
Li shows in figure 2(b) a corrugated curved crease energy absorber identical to Applicant’s corrugated curved crease energy absorber, as show in figure 2B.  As such, the sine wave shape score lines have been generated by a differential equation, transferred to the corrugated sheet, cutting the sheet accordingly and folding the sheet at a predetermined fold angle to produce the energy absorber.  Li further show that the material is aluminum.
Re: claims 17-21, Li shows a corrugated curved crease energy absorber, as in the present invention, comprising:
Li shows in figure 2(b) a corrugated curved crease energy absorber identical to Applicant’s corrugated curved crease energy absorber, as show in figure 2B.  As such, the sine wave shape score lines have been generated by a differential equation, transferred to the corrugated sheet, cutting the sheet accordingly and folding the sheet at a predetermined fold angle to produce the energy absorber.  Li further show that the material is aluminum.

Response to Arguments
Applicant's arguments filed on 5/10/2022 have been fully considered.
Applicant argues that Kling is not a prior art document due to an exception in section 102(a)(2).  Document 2018/0272588 has been reviewed, especially, paragraphs [007] and [0023]-[0027].  Said document describes a honeycomb structure wherein polygonal creases are replaced with curved creases. The curved creases form a layer of corrugation with curved profile instead of straight profile.  This is different than the curved crease foldcore of Kling and the instant claimed invention.  
Applicant argues about the anticipation rejection stating that Kling’s use of the term “corrugate” is not in accordance with Applicant’s “corrugation”.  First, please see the drawing objection and the indefiniteness rejection above.  Second, Applicant’s claims do not provide details to distinguish the claimed “corrugation” from Kling’s “corrugate”.
Applicant also argues that there is no teaching to combine Kling and Rapp to strengthen the structure.  Rapp states clearly in column 4, lines 32-42, that adding corrugation would strengthen the material.  
Please note the new ground of rejection due to the newly submitted IDS.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 5/10/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657